 Case 2:14-cv-01855-GW-GJS Document 83-6 Filed 09/27/19 Page 1 of 8 Page ID #:2581




 1   MARK W. MOSIER (pro hac vice)
     Email: mmosier@cov.com
 2   ANDREW SOUKUP (pro hac vice)
     Email: asoukup@cov.com
 3   COVINGTON & BURLING LLP
     One CityCenter, 850 Tenth Street
 4   Washington, D.C. 20001-4956
     Telephone: +1 (202) 662-5066
 5   Facsimile: + 1 (202) 778-5066
 6 ASHLEY SIMONSEN (SBN 275203)
     Email: asimonsen@cov.com
 7 COVINGTON & BURLING LLP
     1999 Avenue of the Stars
 8 Los Angeles, California 90067-4643
     Telephone: + 1 (424) 332-4800
 9 Facsimile: + 1 (424) 332-4749

10 DAVID L. PERMUT (pro hac vice)
     Email: DPermut@goodwinlaw.com
11 GOODWIN PROCTER LLP
     901 New York Avenue NW
12 Washington, D.C. 20001
     Telephone: + 1 (202) 346-4000
13
     Attorneys for BANK OF AMERICA, N.A.
14

15                               UNITED STATES DISTRICT COURT
16                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
     DONALD M. LUSNAK, on behalf of                      Case No.: 2:14-CV-01855-GW(GJSx)
18   himself and all others similarly situated,
19         Plaintiffs,                                   DECLARATION OF NICOLE
                                                         PATTERSON IN SUPPORT OF
20         v.                                            DEFENDANT BANK OF
                                                         AMERICA, N.A.’S MOTION FOR
21   BANK OF AMERICA, N.A.; and DOES 1                   SUMMARY JUDGMENT AND
     through 10, inclusive,                              OPPOSITION TO PLAINTIFF’S
22                                                       MOTION FOR CLASS
           Defendants.                                   CERTIFICATION
23

24                                                       Hearing Date: November 14, 2019
                                                         Hearing Time: 8:30 a.m.
25                                                       Judge:        Hon. George Wu
26

27

28
        DECLARATION OF NICOLE PATTERSON IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT AND OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION / Civil Case No. 2:14-
                                          cv-01855-GW
 Case 2:14-cv-01855-GW-GJS Document 83-6 Filed 09/27/19 Page 2 of 8 Page ID #:2582




 1         I, Nicole Patterson, state and declare as follows:
 2         1.     I am employed by Bank of America, N.A. (“Bank of America”), as a Vice
 3   President in Case Resolution Operations. I have worked in this capacity for Bank of
 4   America since December 2004. I make this declaration based on my personal, firsthand
 5   knowledge; on a review of records created and maintained in the ordinary course of
 6   Bank of America’s business; and the knowledge I have acquired in the course of my
 7   duties with Bank of America. I am competent to testify on the matters stated herein,
 8   and if called and sworn as a witness, I would freely and competently testify thereto.
 9         2.     My responsibilities at Bank of America include regularly accessing Bank
10   of America’s mortgage servicing records and investigating account records and
11   transaction histories. I am familiar with the manner in which mortgage-related account
12   records are maintained.
13         3.     In the ordinary course of its regularly conducted business, Bank of
14   America maintains records related to each of its mortgage loan accounts. These records
15   are made on or about the time of the events reflected in each record. These records
16   include, among other things, Bank of America’s communications with a borrower.
17   Bank of America relies on these electronic records in the ordinary course of managing
18   and servicing borrowers’ mortgages. These records are created by Bank of America
19   and/or its vendors.
20         4.     The exhibits to this Declaration are all true and correct business records
21   created and maintained in the course of regularly conducted business activity and as
22   part of Bank of America’s regular practice of maintaining such records, unless
23   otherwise noted.
24         5.     For the purposes of this litigation, I became familiar with the documents
25   Bank of America maintains regarding Plaintiff Donald Lusnak. Mr. Lusnak’s loan files
26   and loan history documentation is comprised of at least 5,384 pages of documents,
27   which I understand were produced in this case via Bates numbers BANA0000572–
28
         DECLARATION OF NICOLE PATTERSON IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY
      JUDGMENT AND OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION / Civil Case No. 2:14-
                                           cv-01855-GW
     Case 2:14-cv-01855-GW-GJS Document 83-6 Filed 09/27/19 Page 3 of 8 Page ID #:2583




 1     BANA0005956. This number does not include Mr. Lusnak’s written complaints, Bank
 2     of America’s responses thereto, and Bank of America’s internal records and
 3     communications regarding these complaints, which comprise at least an additional 750
 4     pages of documents plus 11 excel files, which I understand were produced in this case
 5     via Bates numbers BANA0009218–BANA0009917 and BANA0014884–
 6     BANA0014956.
 7           6.     Mr. Lusnak applied for and obtained a mortgage from Countrywide KB
 8     Home Loans, LLC in 2008. In connection with this 2008 mortgage, Mr. Lusnak
 9     executed a Deed of Trust and a Promissory Note. A true and correct copy of this Deed
10     of Trust is attached hereto as Exhibit A. A true and correct copy of this Promissory
11     Note is attached as Exhibit B.
12           7.     In March 2009, Mr. Lusnak refinanced his mortgage by entering into a
13     new mortgage agreement with Countrywide Bank, FSB, a federal savings bank. In
14     connection with this 2009 mortgage, Mr. Lusnak executed a Deed of Trust and a
15     Promissory Note. A true and correct copy of this Deed of Trust is attached hereto as
16     Exhibit C. A true and correct copy of this Promissory Note is attached as Exhibit D.
17           8.     Mr. Lusnak’s mortgage was subsequently acquired by Bank of America.
18           9.     In connection with servicing Mr. Lusnak’s 2009 mortgage, Countrywide
19     Bank, FSB, and then Bank of America created and maintained a record of the
20     transactions associated with the loan which is referred to as the loan history. A true and
21     correct copy of that loan history through March 2014 is attached as Exhibit E.
22           10.    In connection with servicing Mr. Lusnak’s 2009 mortgage, Bank of
23     America maintained records of Mr. Lusnak’s escrow account transactions. These
24     records show, among other things, the balance in Mr. Lusnak’s escrow account and
25     transactions into and out of that account. A true and correct copy of a document
26     reflecting Bank of America’s records relating to Mr. Lusnak’s escrow account history
27     from January 2010 to January 2019 is attached as Exhibit F.
28                                                   2
           DECLARATION OF NICOLE PATTERSON IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT AND OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION / Civil Case No. 2:14-
                                             cv-01855-GW
     Case 2:14-cv-01855-GW-GJS Document 83-6 Filed 09/27/19 Page 4 of 8 Page ID #:2584




 1           11.    The loan history indicates that Mr. Lusnak was in default on his loan from
 2     November 2009 until March 2011. See Ex. E at 1–2. Specifically, Mr. Lusnak failed to
 3     make a payment in November 2009, made a late payment in April 2010, made a late
 4     payment in May 2010, failed to make a payment in June 2010, made a late payment in
 5     August 2010, failed to make a payment in September of 2010, and failed to make a
 6     payment in December of 2010. See Ex. E at 2–3.
 7           12.    On February 3, 2011, Mr. Lusnak signed a Commitment to Modify
 8     Mortgage (“Commitment”) and an Amended and Restated Note. A true and correct
 9     copy of the Commitment is attached as Exhibit G. A true and correct copy of the
10     Amended and Restated Note is attached as Exhibit H. In this Commitment, Mr. Lusnak
11     agreed he had failed to pay his mortgage in accordance with its terms and was in default
12     on his mortgage. See Ex. G at 4. Mr. Lusnak also agreed that as of March 1, 2011, he
13     owed $3,698.02 in delinquent interest and $1,516.73 in delinquent escrow. See id. at 3.
14     Under the mortgage modification, Mr. Lusnak’s principal and monthly payment
15     increased, but all other material terms remained the same. See Ex. H.
16           13.    Mr. Lusnak’s escrow account history also shows that Bank of America
17     made payments for county taxes and hazard insurance on Mr. Lusnak’s behalf during
18     the period of delinquency that started in November 2009 and ran until March 2011 and
19     that Mr. Lusnak’s escrow account had a negative balance on multiple occasions during
20     this time period. On March 30, 2010, Bank of America made a county tax payment of
21     $1,386.42. See Ex. F at 1. Mr. Lusnak’s escrow account had a negative balance from
22     that date until May 14, 2010. See id. On June 1, 2010, Bank of America made a hazard
23     insurance payment of $320.00. See id. Mr. Lusnak’s escrow account had a negative
24     balance from that date until July 2, 2010. See id. On November 22, 2010, Bank of
25     America made a county tax payment of $1,615.56. See id. Mr. Lusnak’s escrow
26     account had a negative balance from that date until January 12, 2011. See id.
27           14.    Mr. Lusnak’s loan history also indicates that Mr. Lusnak was in default on
28                                                   3
           DECLARATION OF NICOLE PATTERSON IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT AND OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION / Civil Case No. 2:14-
                                             cv-01855-GW
     Case 2:14-cv-01855-GW-GJS Document 83-6 Filed 09/27/19 Page 5 of 8 Page ID #:2585




 1     his loan from May 2012 until May 2013. See Ex. E at 4. This fact is also reflected in
 2     Mr. Lusnak’s monthly statements. True and correct copies of Mr. Lusnak’s monthly
 3     statements from May 2012 to June 2013 are attached as Exhibit I. During this time
 4     period, Mr. Lusnak made no payments to Bank of America. See generally Ex. I; see
 5     also Ex. E at 4. As of May 1, 2013, Mr. Lusnak was in arrears in the amounts of
 6     $13,372.58 in principal and interest, $3,424.32 in escrow payments, and $216.43 in late
 7     fees and other charges, for a total of $17,013.33, as reflected in Mr. Lusnak’s April
 8     2013 monthly statement. See Ex. I at 55.
 9           15.    During the period of delinquency that ran from May 2012 until May 2013,
10     Bank of America incurred costs conducting inspections of the property that secured the
11     mortgage loan. To recover these costs, Bank of America assessed a $15.00 property
12     inspection fee for each inspection. These $15.00 inspection fees are documented on
13     Mr. Lusnak’s August, September, October, November and December monthly
14     statements and his January, February, March and April 2013 monthly statements. See
15     Ex. I, at 13, 17, 21, 25, 29, 35, 41, 47, 51, 55. As of May 1, 2013, Mr. Lusnak’s owed
16     Bank of America 11 property inspection fees, for a total of $165.00 See id. at 55, 60–
17     61. Bank of America conducted the property inspections and passed the costs of these
18     inspections to Mr. Lusnak pursuant to Mr. Lusnak’s 2009 Deed of Trust. See Ex. C at
19     8.
20           16.    Bank of America waived all 11 property inspection fees in connection with
21     Mr. Lusnak’s May 2013 loan modification, as reflected in Mr. Lusnak’s May 2013
22     monthly statement. See Ex. I at 60–61.
23           17.     During the period of delinquency that ran from May 2012 to May 2013,
24     Bank of America also assessed late fees against Mr. Lusnak. Late fees of $51.51 are
25     documented on Mr. Lusnak’s May, June, July, August, September, October and
26     November 2012 monthly statements. Id. at 2, 6, 12, 13, 17, 21, 25. As of November
27     29, 2012, Mr. Lusnak owed Bank of America $360.57 in late fees. See Ex. I at 25.
28                                                   4
           DECLARATION OF NICOLE PATTERSON IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT AND OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION / Civil Case No. 2:14-
                                             cv-01855-GW
     Case 2:14-cv-01855-GW-GJS Document 83-6 Filed 09/27/19 Page 6 of 8 Page ID #:2586




 1     Bank of America waived the $360.57 in late fees and did not assess any additional late
 2     fees until April 2013. A late fee of $51.43 appears on Mr. Lusnak’s April and May
 3     monthly statements, for a total of $102.86 in additional late fees. Id. at 56, 60. Bank of
 4     America charged the late fees pursuant to Section 6 of Mr. Lusnak’s 2009 Promissory
 5     Note. See Ex. D at 2.
 6           18.    Bank of America waived the April 2013 and May 2013 late fees in
 7     connection with Mr. Lusnak’s May 2013 loan modification, as reflected in Mr.
 8     Lusnak’s May 2013 monthly statement. See Ex. I at 60–61. In total, Bank of America
 9     waived $463.43 in late fees Mr. Lusnak incurred from May 2012 to May 2013.
10           19.    On May 29, 2013, Mr. Lusnak signed an Agreement for Modification of a
11     Mortgage. A true and correct copy of that agreement is attached as Exhibit J. Under
12     this agreement, Mr. Lusnak’s principal balance was reduced from $199,366.56 to
13     $120,591.65 after the state Housing Finance Agency paid an award of federal Hardest
14     Hit Funds to Mr. Lusnak’s mortgage account. See Ex. J at 2. Mr. Lusnak’s monthly
15     payments were also reduced, but all remaining terms of his mortgage stayed the same.
16     See id.
17           20.    Mr. Lusnak’s escrow account history indicates that Bank of America made
18     payments of county taxes and hazard insurance on Mr. Lusnak’s behalf during this
19     period of delinquency that ran from May 2012 to May 2013. Bank of America made a
20     hazard insurance payment of $300 on June 13, 2012, county tax payments each worth
21     $1,333.81 on November 9, 2012, and March 7, 2013, and another hazard insurance
22     payment of $338.00 on May 2, 2013. See Ex. F at 1. Accordingly, Mr. Lusnak’s
23     escrow account had a negative balance from June 13, 2012, until May 22, 2013, at
24     which time the account had a negative balance of $3,046.41. See id. Exhibit F sets
25     forth the dates when Mr. Lusnak’s escrow account had a negative balance, the amount
26     of that negative balance, and the duration of that balance.
27           21.    As reflected in this escrow account history, even after May 2013, Bank of
28                                                   5
           DECLARATION OF NICOLE PATTERSON IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT AND OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION / Civil Case No. 2:14-
                                             cv-01855-GW
     Case 2:14-cv-01855-GW-GJS Document 83-6 Filed 09/27/19 Page 7 of 8 Page ID #:2587




 1     America continued to make county tax and hazard insurance payments on Mr. Lusnak’s
 2     behalf, which resulted in Mr. Lusnak’s escrow account having a negative balance on
 3     multiple occasions. On March 11, 2014, Bank of America made a county tax payment
 4     of $1,385.22. See id. at 2. Mr. Lusnak’s escrow account had a negative balance from
 5     that date until April 14, 2014. See id. On May 2, 2014, Bank of America made a
 6     hazard insurance payment of $439.00. See id. Mr. Lusnak’s escrow account had a
 7     negative balance from that date until May 14, 2014. On March 24, 2015, Bank of
 8     America made a county tax payment of $1,528.38. See id. Mr. Lusnak’s escrow
 9     account had a negative balance from that date until April 8, 2015. See id. On May 4,
10     2015, and May 29, 2015, Bank of America made hazard insurance payments of $527.00
11     and $577.15 respectively. See id. Mr. Lusnak’s escrow account had a negative balance
12     from May 4, 2015, until August 8, 2015. See id. On November 27, 2015, Bank of
13     America made a county tax payment of $1,715.53. See id. Mr. Lusnak’s escrow
14     account had a negative balance from that date until January 13, 2016. See id. On
15     March 31, 2016, Bank of America made a county tax payment of $1,715.53, and on
16     May 2, 2016, Bank of America made a hazard insurance payment of $567.15. See id.
17     Mr. Lusnak’s escrow account had a negative balance from March 31, 2016, until
18     August 11, 2016. See id. at 2–3. On November 28, 2016, Bank of America made a
19     county tax payment of $1,788.82. See id. at 3. Mr. Lusnak’s escrow account had a
20     negative balance from that date until February 9, 2017. See id. On March 28, 2017,
21     Bank of America made a county tax payment of $1,788.81, and on May 2, 2017, Bank
22     of America made a hazard insurance payment of $606.15. See id. Mr. Lusnak’s escrow
23     account had a negative balance from March 28, 2017, until August 9, 2017. See id. On
24     November 28, 2017, Bank of America made a county tax payment of $2,071.04. See
25     id. Mr. Lusnak’s escrow account had a negative balance from that date until February
26     14, 2018. See id. On March 26, 2018, Bank of America made a county tax payment of
27     $2,071.04, and on May 29, 2018, Bank of America made a hazard insurance payment of
28                                                   6
           DECLARATION OF NICOLE PATTERSON IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT AND OPPOSITION TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION / Civil Case No. 2:14-
                                             cv-01855-GW
     Case 2:14-cv-01855-GW-GJS Document 83-6 Filed 09/27/19 Page 8 of 8 Page ID #:2588




 1      $673.15. See id. Mr. Lusnak's escrow account had a negative balance from March 26,
 2      2018, until August 8, 2018.
 3            22.    For 22 of the 28 tax and insurance payments Bank of America made on
 4      Mr. Lusnak's behalf from March 2010 to December 2018, there was not enough money
 5      in Mr. Lusnak's escrow account to cover the payment. As a result, Mr. Lusnak's
 6      escrow account balance was negative after these payments were made, reflecting that
 7      Bank of America advanced funds on Mr. Lusnak's behalf for those payments.
 8            23.    Attached hereto as Exhibit K is a true and correct copy of a letter from Mr.
 9      Lusnak dated December 27, 2011. According to its records, Bank of America received
10      this letter on January 3, 2012.
11
           Under 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the
12
        United States of America that the foregoing is true and correct to the best of my
13
        knowledge and belief.
14

15
        Executed on SeptemberJ-6, 2019
16
                                                         Bank of America, N.A.
17

18

19

20                                                       Date:    q· ~6 ~ ~o/q
21                                                       Title:   y1u., -?rts,clent
22                                                       Printed Name:   ~lt'cole To.tl-!-v-6.on
23

24

25

26

27

28                                                   7
            DECLARATION OF NICOLE PATTERSON IN SUPPORT OF DEFENDANT'S MOTION FOR SUMMARY
         JUDGMENT AND OPPOSITION TO PLAINTIFF'S MOTION FOR CLASS CERTIFICATION/ Civil Case No. 2:14-
                                               cv-01855-GW
